Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed 06 January, 2021. As filed, claims 6-12 are pending. Claims 1-5 are cancelled. 
The examiner of your application at USPTO has changed. 
Priority
This application filed 5/01/2019 is a national stage entry of PCT/JP2017/036318, International Filing Date: 10/05/2017 claims foreign priority to 2016-217749, filed 11/08/2016. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 05/01/2019 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election of Group I, claims 6, 7, and 11, drawn to compounds of formula 1 and compositions thereof in the reply filed on 01/06/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 8-10, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 6, 7, 11 will be examined on the merits herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2009/094263 A1, 30 July 2009, by Thompson et al. (cited by Applicants in IDS).
Regarding instant claim 6, the ‘263 publication teach compounds represented by formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
with variables defined on [0012], which are useful as a metal-containing raw material for forming a thin film by CVD or ALD, etc. (claims 1-3 of the cited reference) where the ligands can be donor ligands with a pendant neutral 2 electron donor moiety such as amino-amidinates (e.g., [EtNCCH3N(CH2)2N(CH3) 2]), see [0060]). 

Regarding instant claim 7, the reference teach that the organometallic  compounds useful as a thin-film-forming starting materials for a variety of thin film deposition applications (paragraph [0029]).
Therefore the reference teach the limitations of instant claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/094263 A1, 30 July 2009, by Thompson et al. (cited by Applicants in IDS).
The ‘263 publication teach compounds represented by formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
with variables defined on [0012],  which are useful as a metal-containing raw material for forming a thin film by CVD or ALD, etc. (claims 1-3 of the cited reference) where the ligands can be donor ligands with a pendant neutral 2 electron donor moiety such as amino-amidinates ( e.g., [EtNCCH3N(CH2)2N(CH3) 2]), amino-allyls (e.g., [H2CCHCH(CH2)2N(CH3) 2]),alkene-amidinates (e.g., [EtNCCH3N(CH2)2(CH=CH2)]), alkene-allyls (e.g.,[H2CCHCH(CH2)2(HC=CH2)]), and the like see [0060]). 
Compound (CH3)2N (CH2) 3NC(CH3)N (C3H7))2iron disclosed by the ‘262 publication (see claim 3 of cited reference) corresponds to compound of formula (I) of instant claims wherein  variables are as following: R1 is C3 alkyl ( propyl); R2 is C1 alkyl (CH3); R3, R4 are each C1 alkyl (CH3); M is iron; and A is C3 alkanediyl (instant claim 6).      Regarding instant claim 7, the reference teach that the organometallic compounds useful as a thin-film-forming starting materials for a variety of thin film deposition applications (paragraph [0029]).
Regarding instant claim 11, the ‘262 publication disclosed that variable M in the formula of organometallic compound  may be selected from Fe, Mn, Co, Ni, and Cu, etc. (paragraphs [0035] and [0058]); examples of the ligand L1 in the formula set out in claim 1 include amino-amidinates such as [EtNCCH3N(CH2)2N(CH3) 2]) (see [0060]).  Disclosed on [0068] Illustrative alkyl groups include, for example, methyl, ethyl, n-propyl, isopropyl, n-butyl, isobutyl, sec-butyl, tert-butyl, pentyl, isopentyl, neopentyl,
tert-pentyl, 1-methylbutyl, 2-methylbutyl, 1,2-dimethylpropyl, hexyl, isohexyl, 1-
methylpentyl, 2-methylpentyl, 3-methylpentyl, 1, 1-dimethylbutyl, 2,2- dimethylbutyl, 1,3-dimethylbutyl, 2,3-dimethylbutyl, 3,3-dimethylbutyl, 1- ethylbutyl, 2-ethylbutyl, 1, 1,2-trimethylpropyl, 1,2,2-trimethylpropyl, 1-ethyl-1- methylpropyl, 1-ethyl-2-methylpropyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, cyclopropylmethyl, cyclopropylethyl, cyclobutylmethyl, and the like.
The difference between the prior art and the instant is that the prior art does not teach preparative example of organometallic compound wherein in formula (L1)x-M-(L2)y variables M is cobalt and amino-amidinates ligand is terminated with t-butyl group as required by instant claim 11 for M cobalt and R1 t-butyl group of claimed formula (1).
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).

MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention based on structural similarity, one of ordinary skill in the art would have an expectation of success in making and using the claimed compounds because of the structural similarity between the prior art and the instantly claimed compounds and a suggestion to try various combination of variables on the amino-amidinates ligand structure as t-butyl (i.e. R1 in the instant application) and M as cobalt.  In other words, the  ‘263 publication which describe organometallc  compounds  that are useful starting materials  for thin film applications showing the  utility as instant application,  and  the prior art  as a whole suggests that variables M and amino-amidinates ligand terminated with t-butyl group may be used in the same location of core structure, that would have motivated the skilled artisan to utilize the cobalt as metal for the complex and amino-amidinates ligand with t-butyl end unit and have reasonable expectation of success in obtaining claimed  compounds suitable as raw materials for forming thin layer. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 6, 7, 11 are rejected. Claims 8-10, 12 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622